        Case 1:15-cv-00701-JWF Document 97-1 Filed 07/17/19 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

DOUGLAS J. HORN and CINDY HARP-HORN,
                                                                ECF CASE
                               Plaintiffs,
                                                                DECLARATION
       - vs -
                                                                Case No. 15-cv-701-FPG/MJR
MEDICAL MARIJUANA, INC., DIXIE ELIXIRS
AND EDIBLES, RED DICE HOLDINGS, LLC,
and DIXIE BOTANICALS,

                      Defendants.
_________________________________________

                Roy A. Mura, Esq. declares the following, pursuant to 28 USC §1746, under

penalty of perjury:

                1.    I am an attorney at law, duly admitted to practice in the United States

District Court for the Western District of New York and am the managing partner of Mura

& Storm, PLLC, attorneys for the defendants, Medical Marijuana, Inc., (“MMI”), and Red

Dice Holdings, LLC (“RDH”) (or collectively “MMI/RDH”) in the above-captioned matter. As

such, I am fully familiar with the facts and circumstances set forth in this declaration.

                2.    I make and submit this declaration in support of MMI/RDH’s motion

pursuant to Fed. R. Civ. P. 54(b) for reconsideration and revision of the Court’s order

denying MMI/RDH’s motion for summary judgment, as relates to the Plaintiffs’ RICO claim,

on the basis that it was a genuine error for the Court to find that Dixie X contained “resin

extract derived from the Cannabis sativa plant” and thus fell within the definition of

“marijuana” under the Controlled Substance Act in 2012.




                                                 -1-
          MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                   (716) 855-2800  FAX (716) 855-2816
        Case 1:15-cv-00701-JWF Document 97-1 Filed 07/17/19 Page 2 of 5




               3.      On August 30, 2018, MMI/RDH moved for summary judgment and/or

judgment on the pleadings dismissing all of the plaintiffs’ causes of actions and the plaintiffs’

complaint as against MMI/RDH, in its entirety. (Dkt. No. 61).

               4.      On April 17, 2019, the Court issued its Decision and Order with

respect to various motions between the parties, which granted in part and denied in part

MMI/RDH’s motion for summary judgment, leaving Douglas Horn’s claims for fraudulent

inducement and civil RICO, and dismissing all other claims against the defendants. (Dkt.

No. 88).

               5.      In its decision, the Court discussed a “legal issue that is foundational

to this litigation: whether, in 2012, Dixie X constituted a controlled substance under the

federal Controlled Substances Act (‘CSA’).” (Dkt. No. 88, p. 7). The Court found that, “in

2012, Dixie X constituted a controlled substance under the CSA.” Id.

               6.      The Court stated that it arrived at this position on the purported

factual bases that “Dixie X is a mixture that contains extract from the Cannabis sativa

plant,” and that the “CBD byproduct from the extraction process [is a] ‘resin extracted

from’ the Cannabis sativa plant.” (Dkt. No. 88, p. 10, underlining added).

               7.      There is no citation in the Court’s decision for these purported factual

bases or findings. The Court only states that “Defendants do not contend” otherwise. Id.

               8.      MMI/RDH respectfully submits that they do contend, and always

have contended, otherwise, and that the 2012 Dixie X product did not, in fact, contain a

“resin extracted from the Cannabis sativa plant.”

               9.      In opposing MMI/RDH’s motion for summary judgment and

supporting their own motion for partial summary judgment, plaintiffs neither argued nor


                                                  -2-
           MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                    (716) 855-2800  FAX (716) 855-2816
        Case 1:15-cv-00701-JWF Document 97-1 Filed 07/17/19 Page 3 of 5




submitted any evidence supporting the conclusion that the Dixie X product at issue

contained any resin extracted from the Cannabis sativa plant.

              10.     Indeed, nowhere in the record before this Court on the parties’ six

motions is there any evidence directly or indirectly supporting this Court’s conclusion that

the Dixie X product at issue contained a resin extraction.

              11.     The September 29, 2017 report of Dr. Cindy Orser was attached as

Exhibit G to the Mura Declaration submitted in support of MMI/RDH’s motion for summary

judgment. (Dkt. No. 61-9). The report stated as follows on page 2:

                      Dixie Elixirs & Edibles in 2012 imported industrial hemp
                      from outside the US using an FDA import license and
                      extracted the CBD from the plant stalks and made their
                      formulation in Colorado.

              12.     Notably, Dr. Orser does not use the word “resin” anywhere in her

report when discussing the Dixie X product.

              13.     During Dr. Orser’s deposition, attached as Exhibit F to the Mura

Declaration submitted in support of MMI/RDH’s motion for summary judgment (Dkt. No.

61-8), the word “resin” does not appear anywhere in Dr. Orser’s testimony.

              14.     It is not clear to MMI/RDH how the Court determined from the record

that Dixie X contained “‘resin extracted from’ the Cannabis sativa plant” because that

purported fact does not appear to exist in the record.

              15.     In response to the Court’s statement that “Defendants do not

contend” otherwise, MMI/RDH would not have possibly thought to contend otherwise prior

to the Court’s decision because nobody had ever claimed that Dixie X contained “resin

extracted from’ the Cannabis sativa plant”, prior to the Court stating so in its decision.



                                                 -3-
          MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                   (716) 855-2800  FAX (716) 855-2816
        Case 1:15-cv-00701-JWF Document 97-1 Filed 07/17/19 Page 4 of 5




              16.     Indeed, the Court presumably recognized that no party had

contended or even discussed whether the product contained a resin extraction in stating:

              Taking the facts in the light most favorable to Plaintiffs, the
              Court agrees that, in 2012, Dixie X constituted a controlled
              substance under the CSA. But it reaches this conclusion for
              reasons different than those articulated by Plaintiffs. (Dkt. No.
              88, p. 7).

              17.     As stated in the accompanying affirmation of Stuart W. Titus, it is not

even possible to extract “resin” from the stalks of hemp Cannabis sativa plants, which is,

undisputedly, the manner in which the CBD was extracted from the plants in order to

formulate the Dixie X product.

              18.     In denying MMI/RDH’s motion for summary judgment with respect to

the plaintiffs’ RICO claim, the Court stated that it did so on the basis that there were

“sufficient facts from which it can be inferred that Defendants knew the identity of the

substance they possessed – a mixture containing a resin extract derived from the

Cannabis sativa plant. In 2012, that substance fell within the definition of marijuana under

the CSA.” (Dkt. No. 88, p. 24).

              19.     The Court did not cite in its decision to any facts in the record from

which such an inference could be drawn.

              20.     Based on the Court’s decision, it appears that the plaintiffs’ could not

have sustained their RICO claim, and the same would have been dismissed, if not for the

Court having found that the Dixie X product at issue contained “a resin extract derived

from the Cannabis sativa plant.”




                                                 -4-
          MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                   (716) 855-2800  FAX (716) 855-2816
        Case 1:15-cv-00701-JWF Document 97-1 Filed 07/17/19 Page 5 of 5




              21.     As stated by the Court itself, whether Dixie X contained “a resin

extract derived from the Cannabis sativa plant,” and thus fell within the definition of

marijuana under the 2012 CSA, is a “legal issue that is foundational to this litigation.”

              22.     As such, the genuine error of finding that Dixie X contained “a resin

extract derived from the Cannabis sativa plant,” is one that is material to this litigation and

would substantially change the outcome of the Court’s decision were the Court to

consider the correct information.

              23.     For the foregoing reasons, and for those stated in the accompanying

memorandum of law, defendants MMI/RDH respectfully request that the Court grant this

motion to reconsider the Court’s prior decision and order and revise the same to clarify

that Dixie X did not contain “resin extract derived from the Cannabis sativa plant”, thereby

granting MMI/RDH’s motion for summary judgment dismissing plaintiffs’ RICO claim.

DATED:        Buffalo, New York
              July 17, 2019

                                               /s/Roy A. Mura__________________________
                                               Roy A. Mura, Esq.

                                               MURA & STORM, PLLC
                                               Attorneys for Defendant
                                               930 Rand Building
                                               14 Lafayette Square
                                               Buffalo, New York 14203
                                               (716) 855-2800
                                               roy.mura@muralaw.com




                                                 -5-
          MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                   (716) 855-2800  FAX (716) 855-2816
